Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 1 of 53
Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 2 of 53
Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 3 of 53
Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 4 of 53
Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 5 of 53
Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 6 of 53
Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 7 of 53
Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 8 of 53
Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 9 of 53
Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 10 of 53




              Exhibit B
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 11 of 53




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 WISCONSIN VOTERS ALLIANCE, et al.,

        PLAINTIFFS,

 V.
                                                    CASE NO.: 1:20-CV-03791-JEB
 VICE PRESIDENT MICHAEL R. PENCE,
 et al.,

        DEFENDANTS.


                           Declaration of Erick G. Kaardal, Esquire

       I, ERICK G. KAARDAL, ESQUIRE, pursuant to Rule 11.2 of the Local Rules, declare

under penalty of perjury that:

                                          Introduction

       1.      By way of background, I am 55 years old and the father of eight children. My

oldest child works on Capitol Hill as a U.S. House of Representatives Legislative Correspondent.

       2.      I graduated from Harvard University in 1988. After graduating from Harvard

University, I enrolled at the University of Chicago School of Law. I graduated from the University

of Chicago School of Law in 1991 with a juris doctor degree.

       3.      After graduating from the University of Chicago School of Law, I applied for

admission to Bar of the Minnesota Supreme Court. In October, 1992, after passing the bar

examination, I was admitted to practice before the Minnesota Supreme Court. I started working

as an associate attorney with Faegre & Benson (n/k/a Faegre, Drinker, Biddle & Reath, LLP) in

Minneapolis, Minnesota in October, 1992. After working at Faegre, I joined the law firm of

Trimble & Associates in Anoka, Minnesota. Finally, in 2000, I joined my current law partner,

William F. Mohrman, at his law firm in Minneapolis. Upon my hiring, the firm’s name was
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 12 of 53




changed to Mohrman & Kaardal, P.A. I have worked at Mohrman & Kaardal continuously since

2000. The firm is now known as Mohrman, Kaardal & Erickson, P.A.

       4.      During my practice, I have handled numerous business and public policy cases.

Attached as Exhibit T is a copy of a list of cases I have handled through the appellate level.

       5.      I am admitted to practice law in several jurisdictions and courts. I am admitted in

state court in Minnesota and Wisconsin. My admission in state court in Illinois is pending. I am

admitted in the U.S. Supreme Court. I am admitted in the following circuits of the U.S. Court of

Appeals: D.C. Circuit, Federal Circuit, 3rd Circuit, 6th Circuit, 7th Circuit and 8th Circuit. I am

admitted in the U.S. Court of Federal Claims and in the U.S. Tax Court. I am admitted to the

following U.S. District Courts: District of Columbia, Minnesota and Western District of

Wisconsin.

       6.      I have been practicing law for over twenty-nine (29) years and I have not been

disciplined by any attorney regulatory authority.

       7.      I submit this declaration to explain my position and catalog my extensive efforts

and research regarding the four areas of concern this Court addressed in its January 4, 2021, Order:

Plaintiffs’ standing, personal jurisdiction, service of the Complaint on the named Defendants, and

further explanation for the support underlying the Complaint and Motion for Preliminary

Injunction.

                                        Plaintiffs’ Standing

       8.      In the Memorandum supporting the Motion for Preliminary Injunction I set forth

the basis for Plaintiffs’ standing in this case. Ex. H, Memorandum at 36-42. In short, Plaintiffs

have standing as voters because Defendants violated Plaintiffs’ voting rights to have the respective

state legislatures provide for post-election certifications of their votes and of Presidential Electors




                                                  2
        Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 13 of 53




and to count only the votes of Presidential Electors so certified being counted toward the election

of President and Vice President.

        9.       As voters, the Plaintiffs had legal standing to bring these constitutional claims to

ensure that Presidential elections are constitutionally conducted by Defendants. Article III of the

Constitution limits the jurisdiction of federal courts to “Cases” and “Controversies.” U.S. Const.,

Art. III, § 2.

        10.      The U.S. Court of Appeals for the Fourth Circuit found plaintiffs had Article III

standing in Baten v. McMaster, 967 F.3d 345, 352–53 (4th Cir. 2020). Plaintiffs alleged their votes

for Democratic presidential candidates were, in effect, discarded under South Carolina’s winner-

take-all process. The Fourth Circuit held this type of disenfranchisement “is the type of concrete,

particularized injury that Article III contemplates.” Baten, 967 F.3d at 353.

        11.      Similarly, here, the Plaintiffs claimed they had been disenfranchised. The Plaintiffs

alleged that Article II of the U.S. Constitution provides a voter a constitutional right to the voter’s

Presidential vote being certified as part of the state legislature’s post-election certification of

Presidential Electors. Absent such certification, the Presidential Electors’ votes from that state

cannot be counted by the Federal Defendants toward the election of President and Vice President

under Article II of the U.S. Constitution. Because the Plaintiffs’ votes are not counted as part of

the constitutionally-required state legislative post-election certification of Presidential Electors,

the Plaintiffs are disenfranchised.

        12.      The Defendants’ disenfranchisement of the Plaintiffs’ voting rights is that the

Plaintiffs’ votes were never properly certified by the state legislature which, based on that

certification, certifies the Presidential Electors whose votes are counted by the Federal Defendants

to elect the President and Vice President. The Defendants’ disenfranchisement of the Plaintiffs’




                                                   3
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 14 of 53




voting rights is caused by 3 U.S.C. §§ 5, 6, 15, and the Defendants’ state constitutions and state

laws including Ariz. Rev. Stat. § 16-212 (B), Ga. Code Ann.§ 21-2-499 (B), Mich. Comp. Laws §

168.46, Wis. Stat. § 7.70 (5) (b) and 25 Pa. Cons. Stat. § 3166.

       13.     When Defendants violate the U.S. Constitution as it relates to Presidential elections

in the Defendant States, all voters in Presidential elections suffer an injury-in-fact caused by the

Defendants. Voters in a Presidential election, in this instance, have an injury-in-fact different than

the public because they voted and they thus had an interest that the election in which they voted is

conducted consistent with the U.S. Constitution. The same is true of future Presidential elections.

Finally, the Court can redress the Plaintiffs’ injuries by issuing a declaratory judgment and

accompanying injunction to ensure Defendants have the respective state legislatures certify their

respective slate of Presidential Electors after the November general election.

       14.     Furthermore, as voters, each Plaintiff has a fundamental right to vote. Reynolds v.

Sims, 377 U.S. 533, 554–55, 562 (1964). Thus, each Plaintiff has a recognized protectable interest

in voting. As the U.S. Supreme Court has long recognized, a person’s right to vote is “individual

and personal in nature.” Id. 377 U.S. at 561. Thus, “voters who allege facts showing disadvantage

to themselves as individuals have standing to sue” to remedy that disadvantage. Gill v. Whitford,

138 S. Ct. 1916, 1929 (2018). “Safeguarding the integrity of the electoral process is a fundamental

task of the Constitution, and [the courts] must be keenly sensitive to signs that its validity may be

impaired.” Johnson v. FCC, 829 F.2d 157, 163 (D.C. Cir. 1987). “Confidence in the integrity of

our electoral processes is essential to the functioning of our participatory democracy.” Purcell v.

Gonzalez, 549 U.S. 1, 4 (2006).

       15.     For Presidential elections, the Defendant States under Article II have no legal

authority to prevent state legislatures from post-election certifications of Presidential votes and of




                                                  4
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 15 of 53




Presidential Electors. That is the harm Plaintiffs suffered. Article II’s imperative sentence

regarding Presidential elections gives voters the right to have their respective state legislatures

engage in post-election certifications of Presidential votes and of Presidential Electors —not

Governors nor state or local election officials.

       16.     The harm from the federal law—3 U.S.C. §§ 5, 6, 15—and the state laws—

including Ariz. Rev. Stat. § 16-212 (B), Ga. Code Ann.§ 21-2-499 (B), Mich. Comp. Laws §

168.46, Wis. Stat. § 7.70 (5) (b) and 25 Pa. Cons. Stat. § 3166—is the loss of a voter remedy of

state legislative post-election certifications required as a core governmental function under Article

II. In turn, the Federal Defendants’ acceptance of the Presidential Electors’ votes without state

legislative post-election certification of Presidential Electors is a further violation of Article II

causing more injury to the Plaintiffs.

       17.     Additionally, in this Court’s January 4, 2021 Memorandum Order, this Court

questioned “[n]or do they ever mention why they have waited until seven weeks after the election

to bring this action and seek a preliminary injunction based on purportedly unconstitutional statutes

that have existed for decades - since 1948 in the case of the federal ones.” See ECF No. 10 at 6.

       18.     The timing of the filing of this lawsuit was in accordance with 3 U.S. Code § 7. The

electoral votes were cast in the respective states on December 14, 2020, pursuant to 3 U.S. Code

§ 7 which states:

               The electors of President and Vice President of each State shall meet
               and give their votes on the first Monday after the second Wednesday
               in December next following their appointment at such place in each
               State as the legislature of such State shall direct.

        19.    If at any time prior to December 14, 2020, the respective state legislatures had

conducted a post-election certification of the Presidential Electors, Plaintiffs’ claims here would

have been moot. Moreover, the claims in this case were probably not ripe before December 14,



                                                   5
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 16 of 53




2020. Plaintiffs filed this lawsuit on December 22, 2020 – just eight (8) days later.

                                       Personal Jurisdiction

        20.     This Court does not cite any legal authority in its January 4, 2021 Memorandum

Opinion supporting its conclusion that it did not have personal jurisdiction over the Defendants in

this case. Personal jurisdiction under the District of Columbia’s long-arm statute, D.C. Code § 13-

423, existed over the state official Defendants—and there are two “open questions” left for the

D.C. Circuit to decide which are directly on point for this issue.

        21.     First, in this Court there is an “open question” on whether personal jurisdiction over

state officers sued in their official capacity for Ex parte Young prospective relief (as had happened

in this case) should be analyzed as a suit against the state officer, individually, or against the state

itself. Specifically, as this Court noted in 2019:

                It is an open question in this Circuit whether, for jurisdictional
                purposes, a suit like this one against state officers sued in their
                official capacities for prospective relief, see Ex parte Young, 209
                U.S. 123, 155-56, 28 S. Ct. 441, 52 L. Ed. 714 (1908), should be
                considered a suit against state officers in their individual capacities
                or instead as a suit against the state itself. See West, 60 F. Supp. 3d
                at 196 (noting the open question).

Trump v. Comm. on Ways & Means, 415 F.Supp.3d 98, 106 (D.D.C. 2019).

        22.     Second, the United States Court of Appeals for the District of Columbia Circuit in

West v. Lynch, 427 U.S. App. D.C. 260 (2017), left open a different question of whether state

officials fall under the District of Columbia’s long-arm statute, D.C. Code § 13-423(a)(1), because

of “transacting any business in the District of Columbia.” The lower court, in addition to finding

a lack of Article III standing, found a lack of personal jurisdiction over the state officials

interpreting “business” on D.C.’s long-arm statute as not including political business. On appeal,

the Circuit Court was troubled enough by the lower court’s narrow interpretation of “business” in




                                                     6
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 17 of 53




D.C. Code § 13-423(a)(1), that the Circuit Court appointed amicus curiae counsel to argue

appellant’s position.

        23.     In West, the D.C. Circuit-appointed amicus curiae counsel argued on plaintiffs’

behalf that the Court had personal jurisdiction over state officials under D.C. Code § 13-423(a)(1)

because they did “business” in the District of Columbia:

                The district court erred in construing the D.C. long-arm statute.
                Under D.C. law, personal jurisdiction is available based on
                “transacting any business” in the District. Although this Court and
                the D.C. Court of Appeals interpret that provision broadly, the
                district court narrowed it to reach only “commercial” business. A
                decision of this Court strongly suggests that “transacting any
                business” is not so limited, and other courts have squarely held that
                it is not. As a matter of ordinary usage and an accepted definition in
                Black’s Law Dictionary, it is common to refer to noncommercial
                affairs as “business.” Because Plaintiff has alleged that Governor
                Inslee engaged in extensive contacts with the District on state
                business relevant to his claims, the long-arm statute is satisfied.

Ex. I, Brief for Court-Appointed Amicus Curiae Supporting Reversal in West v. Lynch, 2016 WL

4942829 (D.C. Cir. 2016) at 9-10. The D.C. Circuit Court did not address personal jurisdiction in

its final decision because the Circuit Court affirmed dismissal based on a lack of Article III

standing. West, 845 F.3d at 1231, n. 2. Upon information and belief, to date, the D.C. Circuit has

not addressed the Court-appointed amicus curiae arguments in West that D.C. Code § 13-423(a)(1)

covers state officials acting in their official capacity for purposes of personal jurisdiction.

        24.     The Complaint and Memorandum in Support of the Motion for Preliminary

Injunction have many allegations and facts supporting that D.C. Code § 13-423 was satisfied.

Particularly, subsections (a)(1), (a)(3), (a)(4) and (b) were satisfied.

        25.     For example, the Memorandum in Support of the Motion for Preliminary Injunction

includes discussion of how the State Defendants’ certification, or lack of certification, affects the

Congressional count of the states’ Presidential Electors, which occurs in the Hall of the House of



                                                   7
        Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 18 of 53




Representatives, located in the District of Columbia:

               Under 3 U.S.C. §§ 5, 6 and 15, each of the Defendants, except the
               state legislative leaders and their state legislatures, have a role to
               play in state post-election certification of Presidential votes, state
               post-election certification of a State’s Presidential Electors or
               counting of the Presidential Electors’ votes. Under 3 U.S.C. § 15,
               “Congress shall be in session on the sixth day of January succeeding
               every meeting of electors. The Senate and House of Representatives
               shall meet in the Hall of the House of Representatives at the hour of
               1 o’clock in the afternoon on that day.” Under 3 U.S.C. § 15, Vice
               President Michael Richard Pence is the presiding officer on January
               6, 2021: “and the President of the Senate shall be their presiding
               officer.” Vice President Pence, the U.S. Senate and the U.S. House
               of Representatives are Defendants who presume under 3 U.S.C. §§
               5 and 6, that each State’s Presidential Elector votes can be counted
               because they are designated by the Governor of each Defendant
               State —even without state legislative post-election certification.

Ex. H at 3 (emphasis added).

        26.    Accordingly, the Plaintiffs’ Memorandum in Support of the Motion for Preliminary

Injunction claims that injury occurred to them in the District of Columbia when the Federal

Defendants unconstitutionally counted ballots of Presidential Electors designated by the

Governors, not the state legislatures, under 3 U.S.C. §§ 5, 6, 15:

               The federal and state laws violate voters’ rights by preempting state
               legislative post-election certification of their Presidential votes and
               post-election certification of the Presidential Electors. 3 U.S.C. §§
               5, 6, 15 also unconstitutionally allow [Congressionally] counting of
               votes of Presidential Electors who [were identified by the Governors
               but] have not received the constitutionally-required state legislative
               postelection certification.

Id. at 14.

  I.    D.C. Code § 13-423(a)(1) was satisfied.

        27.    Due to the D.C. Circuit in West not resolving the differing interpretations of

subsection (a)(1), there is still an “open question” as of December 22, 2020 whether “business” in

subsection (a)(1) includes political business. The D.C. Circuit-appointed amicus curiae counsel



                                                 8
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 19 of 53




argued it did. Ex. I, 2016 WL 4942829 at 9-10. The D.C. Circuit neither accepted nor rejected the

argument instead affirming dismissal based on a lack of Article III standing. West, 845 F.3d at

1231, n. 2. On the other hand, the Court in Trump interpreted “business” narrowly to preclude

political business. Trump, 415 F.Supp.3d at 106-107.

       28.     Under the circumstances, the amicus curiae counsel in West has the better argument

under subsection (a)(1): political business is covered by “business.” The amicus curiae counsel

argued that “business” in subsection (a)(1) covered “political business” and that Governor Inslee

engaged in political business in the District of Columbia. Ex. I at 10-11.

       29.     Similar to the amicus curiae brief in West, Plaintiffs in this case argue that the State

Defendants are involved in political business in the District of Columbia. As a result, subsection

(a)(1) was satisfied. Specifically, Article II and 3 U.S.C. §§ 5, 6 and 15 involve the State

Defendants in the Congressional electoral counting process on January 6, every four years after a

Presidential election. The states appoint the Presidential Electors according to the state

legislature’s method and the Governors, under federal law, identify the Presidential Electors for

Congress. All these state official activities precede the Congressional counting in the District of

Columbia on January 6.

       30.     Notably, there is nothing in the D.C. Circuit opinion in West, nor the Court’s

decision in Trump, that the arguments about subsection (a)(1) applying to “political business” were

frivolous or bad faith. In fact, given this Court’s statement in Trump that the issue of personal

jurisdiction in the District of Columbia over state officials acting in their official capacity is an

“open question” in the D.C. Circuit, I believe an argument asserting such personal jurisdiction can

be made in good faith.




                                                  9
        Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 20 of 53




 II.    D.C. Code § 13-423(a)(3) was satisfied.

        31.       Under D.C. Code § 13-423(a)(3), the claim must arise from “tortious injury in the

District of Columbia by an act or omission in the District of Columbia.” The Court in Trump

analyzed subsection (a)(3) and found it not satisfied. Trump, 415 F.Supp.3d at 108-109. But, the

facts in this case were distinguishable from Trump because Article II and 3 U.S.C. §§ 5, 6 and 15

involve the State Defendants in the Congressional electoral counting process in the District of

Columbia on January 6, every four years after a Presidential election. Congress, under 3 U.S.C. §

15 in the District of Columbia, counts the Presidential Elector votes it chooses to count under a

process involving objection and rejection by the two houses.

        32.       Part of that process is that the Governor’s act in the District of Columbia by

delivering through their agents the votes of the identified Presidential Electors. Part of that process

is that the state legislatures in the District of Columbia are unconstitutionally omitting delivering

their certified list of Presidential Electors and votes.

        33.       The collective acts of Congress, the Governors and state legislatures in the District

of Columbia under 3 U.S.C. §§ 5, 6 and 15 violate Article II because the state legislatures are not

involved in the certification of Presidential Electors—but Congress and the Governors are.

        34.       These acts in the District of Columbia cause injury in the District of Columbia to

the Plaintiffs.

III.    D.C. Code § 13-423(a)(4) was satisfied.

        35.       Under D.C. Code § 13-423(a)(4), the claim must arise from “causing tortious injury

in the District of Columbia by an act or omission outside the District of Columbia if he regularly

does or solicits business, engages in any other persistent course of conduct, or derives substantial

revenue from goods used or consumed, or services rendered, in the District of Columbia....” The




                                                   10
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 21 of 53




Court in Trump analyzed subsection (a)(4) and found it not satisfied because there was no “plus

factor present” including the most lenient “no persistent course of conduct” in the District of

Columbia. Trump, 415 F.Supp.3d at 109-110.

        36.     The facts in this case are distinguishable from Trump because Article II and 3

U.S.C. §§ 5, 6 and 15 involve the State Defendants in the Congressional electoral counting process

in the District of Columbia on January 6, every four years after a Presidential election. The Federal

and State Defendants engage in a persistent course of conduct regarding Article II and Congress

under 3 U.S.C. § 15 in the District of Columbia.

        37.     Congress counts the Presidential Elector votes it chooses to count under a process

involving objection and rejection by the two houses of Congress. Part of that process is that the

Governor’s act by delivering through their agents the votes of the identified Presidential Electors.

Part of that process is that the state legislatures are unconstitutionally omitting delivering their

certified list of Presidential Electors and votes.

        38.     The collective acts of Congress, the Governors and state legislatures in the District

of Columbia under 3 U.S.C. §§ 5, 6 and 15 violate Article II because the state legislatures are not

involved in the certification of Presidential Electors—but Congress and the Governors are. These

acts in the District of Columbia cause injury in the District of Columbia to the Plaintiffs. These

acts are a persistent course of conduct in the District of Columbia. In 2024 and future elections,

everyone’s votes are similarly threatened by the Federal and State Defendants’ unconstitutional

process in the District of Columbia.

IV.     D.C. Code § 13-423(b) was satisfied.

        39.     Finally, D.C. Code § 13-423(b) limits the claims to the acts specified in subsection

(a): “When jurisdiction over a person is based solely upon this section, only a claim for relief




                                                     11
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 22 of 53




arising from acts enumerated in this section may be asserted against him.” In this case, the

Plaintiffs’ claims were limited to acts specified in subsection (a). As detailed above, the Plaintiffs

asserted personal jurisdiction based on their claims arising out of the Presidential Electoral

processes created by 3 U.S.C. §§ 5, 6 and 15 which violates Article II. The same acts and omissions

supporting personal jurisdiction support the constitutional claims. Therefore, D.C. Code § 13-

423(b) was also satisfied.

       40.     Accordingly, this Court had personal jurisdiction over the Defendants in this case.

                                      Service on Defendants

       41.     On December 22, 2020, this Court issued the Summons for this case. Ex. F at ECF

No. 7. Immediately following receipt of the Summons for the various Defendants I began my

efforts to effectuate service on each of the named Defendants. First, on December 22, 2020, I

directed my staff to deliver the Summons and Complaint to each of the Defendants by Priority

Mail under Rule 4. Attached as Exhibit K are the receipts from the United States Postal Service

of the mailings which includes the date of the mailing and addressee. Attached as Exhibit L are

the four Waivers of the Service of Summons I obtained.

       42.     Second, I hired process servers to serve the Summons and Complaints. Attached

as Exhibit K are copies of Affidavits of Service the process servers signed serving the Summons

and Complaints. Attached as Exhibit M are the invoices issued by the process servers I hired to

serve the Summons and Complaints.

       43.     On December 23, 2020, this Court issued a Minute Order which stated in full

“MINUTE ORDER: The Court ORDERS that, as soon as Plaintiffs file proofs of service on all

Defendants, a briefing schedule and hearing shall be set. So ORDERED by Judge James E.

Boasberg on 12/23/2020.” Ex. F at 7.




                                                 12
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 23 of 53




       44.     I understood this Order to mean that filing proof of service on “all” defendants was

required before a briefing schedule and hearing date would be set. Accordingly, in good faith, I

interpreted this Court’s Order as requiring the proofs of service be filed after “all” the Defendants

were served. I interpreted the order in this manner because I assumed that the Court could not set

a briefing schedule and hearing date until after all defendants had been served. I also did not want

to place the burden on the Court of determining when all of the defendants had been served.

Rather, I believed that what the Court wanted me to do was to file the proofs of service after all of

the defendants had been served. As such, I continued my efforts to serve all named Defendants so

I could file the proofs of service for all Defendants at the same time.

       45.     Twelve (12) days after the filing of this Court’s Minute Order on December 23,

2020, which included two weekends, Christmas Day and New Year’s Day, this Court issued its

Memorandum Opinion on January 4, 2021, which states in relevant part that there was a “failure

to make any effort to serve or formally notify any Defendant – even after reminder by the Court

in its Minute Order – renders it difficult to believe that the suit is meant seriously.” ECF No. 10 at

6. However, as set forth above, I interpreted this Court’s December 23, 2020, Minute Order as

requiring the proofs of service be filed after all the Defendants were served. In fact, I had been

working diligently to serve all the Defendants and obtain proofs of service for all Defendants

beginning this work prior to the Court’s filing of its Minute Order on December 23, 2020.

       46.     As of January 4, 2021, all Defendants, except one individual in Arizona and one

individual in Wisconsin, were served. With respect to those individuals, multiple attempts were

made prior to January 4, 2021. Attached as Exhibit U are two Affidavits of Due Diligence covering

the last two Defendants who were not personally served. The Affidavits reflect the attempts made

prior to January 7, 2021. Ex. U, Affidavits of Due Diligence. Due to COVID-19 protocols, closed




                                                 13
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 24 of 53




government office buildings and difficulties reaching people over the holiday season, some

governmental Defendants were more difficult to complete service on than others. Also, some

governmental Defendants, but not all, were willing to waive service.

       47.     I memorialized my efforts regarding service in a letter to this Court which was

electronically filed at ECF Number 11 on January 5, 2021. Ex. C. Also on January 5, 2021, I filed

multiple Return of Service Affidavits and Waiver of Service Forms at ECF Numbers 12-14. Ex.

E, ECF Nos. 12-14. The court clerk advised me on January 6, 2021, that my letter to this Court at

ECF Number 11 was rejected because it did not have a case caption so I refiled the Notice of Filing

of Proofs of Service on January 6, 2021. Ex. D, ECF No. 15.

       48.     Therefore, I did attempt to serve all Defendants with the Summons and Complaint

starting on December 22, 2020. In fact, I succeeded in serving all except two Defendants. I

discontinued efforts to serve the remaining two Defendants when I filed the Notice of Voluntary

Dismissal on January 7, 2021.

       49.     Upon reflection, based on (i) the quick moving nature of this case, (ii) the Motion

for Preliminary Injunction that was pending, and (iii) this Court’s December 23, 2020, Minute

Order, I now understand it would have been optimal in this case to file the proofs of service on the

various Defendants as they were received/confirmed on a rolling basis so this Court could be kept

apprised on my efforts to effectuate service.

       50.     After the denial of the Motion for Preliminary Injunction, the Plaintiffs voluntarily

dismissed their Complaint without prejudice on January 7, 2021. No Defendant made an

appearance in the case. The State Defendants were immediately served with the Notice of

Voluntary Dismissal pleading prior to any notice of appearance being filed.




                                                14
        Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 25 of 53




        The Complaint and Motion for Preliminary Injunction Were Legally Supported

        51.     Prior to filing the Complaint in this case, I performed a significant amount of legal

research. My legal research determined that there is a strong legal argument that after each

Presidential elections every four years each state legislature must meet and vote to determine the

state’s Presidential electors. The underlying legal basis of this argument rests on the “independent

state legislature doctrine,” a legal doctrine essentially stating that when the U.S. Constitution calls

for the state legislatures to perform an act, each state legislature, is the only body authorized to

perform the act without interference from any other body or law.

        52.     After the disputed 1876 election, which was disputed in large part because several

states sent different “slates” of presidential electors to the President of the U.S. Senate, Congress

passed the Federal Electoral Counting Act. 3 U.S.C. §1, et seq. Most importantly for the above

captioned action, the Federal Electoral Counting Act provided that Congress would undertake an

independent role determining which Presidential electors would be counted for each state. 3 U.S.C.

§3. In addition, the Federal Electoral Counting Act provided for any individual congressperson to

object to any state’s slate of electors.

        53.     In the Complaint filed in the above captioned action, the Plaintiffs asserted that the

Federal Electoral Counting Act was unconstitutional under Article II, Section 1 of the U.S.

Constitution. Plaintiffs claimed only the state legislature could certify the Presidential Electors

after the election under Article II and send that certification to Congress to be counted by the

President of the U.S. Senate. Thus, under Plaintiffs’ theory, Congress would have no role in

determining slates of the electors or objecting to any particular slate of electors.

        54.     If the Plaintiffs prevailed, since the state legislature has plenary authority, and a

corresponding constitutional duty, and the state legislature is not subject to any court injunction,




                                                  15
          Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 26 of 53




the Plaintiffs proposed an appropriate declaratory judgment and related injunction under Rule 65

of the Rules of Civil Procedure – i.e., that is Congress not counting the votes of Presidential

electors who do not have state legislative certification.

          55.   As set forth in detail below, the Complaint and Motion for Preliminary Injunction

had legal basis to support the legal theories Plaintiffs advanced. This lawsuit was not filed in bad

faith or as a symbolic political gesture. At the time this case was filed, Plaintiffs intended to litigate

this case.

          56.   Plaintiffs claimed in the Complaint that under the intertextual constitutional

arguments sometimes called the “independent state legislature doctrine,” Article II grants each

state legislature with the sole plenary authority to determine the Presidential Electors which federal

law, except for a constitutional amendment, and state law cannot abridge. See Bush v. Palm Beach

Cnty. Canvassing Bd., 531 U.S. 70, 76 (2000); McPherson v. Blacker, 146 U.S. 1, 27 (1892);

Carson v. Simon, 978 F.3d 1051, 1059–60 (8th Cir. 2020). Second, 3 USC § 15, the Federal

Electoral Counting Act, is unconstitutional because it interferes with the state legislature’s plenary

authority under Article II. Third, if the Plaintiffs prevailed, since the state legislature has plenary

authority, and a corresponding constitutional duty, and the state legislature is not subject to any

court injunction, the Plaintiffs proposed an appropriate declaratory judgment and related injunction

under Rule 65 of the Rules of Civil Procedure – i.e., that is Congress not counting the votes of

Presidential Electors who did not obtain post-election certification from the respective state

legislatures. Fourth, the text and structure of the Constitution support Plaintiffs’ constitutional

claims.




                                                   16
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 27 of 53




     I.       Under the “independent state legislature doctrine,” Article II grants each
respective state legislature with sole and plenary authority to determine the Presidential
Electors which federal and state law cannot abridge.

       57.     Under the constitutional arguments called the “independent state legislature

doctrine,” Article II grants each respective state legislature with sole plenary authority to determine

the appointment of Presidential Electors which federal and state law cannot abridge. The

independent state legislature doctrine basically provides that when the U.S. Constitution grants

authority to “state legislatures,” no other body or law can interfere with the state legislature’s

authority. Neither the state’s own constitution, the state’s courts, nor the state’s governor can

interfere with state legislature’s authority under Article II. The U.S. Supreme Court cases cited for

the independent state legislature doctrine to apply to Article II include McPherson v. Blacker, 146

U.S. 1, 27 (1892) (“The constitution .... leaves it to the legislature exclusively[.]”) and Bush v.

Palm Beach Cnty. Canvassing Bd., 531 U.S. 70, 76 (2000) in the concurring opinion.

       58.     Most recently, the Supreme Court in dissent relied on the independent state

legislature doctrine in Arizona State Legislature v. Arizona Indep. Redistricting Comm’n, 576 U.S.

787, 824–25 (2015). In Arizona State Legislature, the U.S. Constitution requires the “state

legislature” to draw up new congressional districts in each state every ten years after the

completion of the census. The State of Arizona by popular referendum created an independent

commission to draw up new congressional districts every year rather than the state legislature. The

Arizona State Legislature sued claiming the independent state legislature doctrine prohibited the

new independent commission from drawing these new districts as opposed to the Arizona State

Legislature. The Arizona State Legislature lost 5-4 at the Supreme Court.

       59.     However, the dissent was very clear about the application of the independent state

legislature doctrine:




                                                  17
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 28 of 53




               Just over a century ago, Arizona became the second State in the
               Union to ratify the Seventeenth Amendment. That Amendment
               transferred power to choose United States Senators from “the
               Legislature” of each State, Art. I, § 3 “the people thereof.” The
               Amendment resulted from an arduous, decades-long campaign in
               which reformers across the country worked hard to garner approval
               from Congress and three-quarters of the States.

               What chumps! Didn’t they realize that all they had to do was
               interpret the constitutional term “the Legislature” to mean “the
               people”? The Court today performs just such a magic trick with the
               Elections Clause. Art. I, § 4. That Clause vests congressional
               redistricting authority in “the Legislature” of each State. An Arizona
               ballot initiative transferred that authority from “the Legislature” to
               an “Independent Redistricting Commission.” The majority approves
               this deliberate constitutional evasion by doing what the proponents
               of the Seventeenth Amendment dared not: revising “the Legislature”
               to mean “the people.”

Arizona State Legislature, 576 U.S. at 824–25.

       60.     Chief Justice Roberts continued in his dissent in Arizona State Legislature:

               The next relevant precedent is this Court’s decision in McPherson
               v. Blacker, 146 U.S. 1, 13 S.Ct. 3, 36 L.Ed. 869 (1892). That case
               involved a constitutional provision with considerable similarity to
               the Elections Clause, the Presidential Electors Clause of Article II:
               “Each State shall appoint, in such Manner as the Legislature
               thereof may direct, a Number of Electors....” § 1, cl. 2 (emphasis
               added). The question was whether the state legislature, as a body of
               representatives, could divide authority to appoint electors across
               each of the State's congressional districts. The Court upheld the law
               and emphasized that the plain text of the Presidential Electors
               Clause vests the power to determine the manner of appointment in
               “the Legislature” of the State. That power, the Court explained, “can
               neither be taken away nor abdicated.” 146 U.S., at 35, 13 S.Ct. 3
               (emphasis added; internal quotation marks omitted).

Id. at 839–40 (emphasis in original).

       61.     Further, the U.S. Court of Appeals for the Eighth Circuit, three months ago, relying

on McPherson and Bush, applied the independent state legislature doctrine to Article II in requiring

an injunction to issue against the Minnesota Secretary of State enjoining the Secretary of State




                                                 18
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 29 of 53




from changing election mail-in ballot deadlines due to the COVID pandemic:

               We conclude the Electors are likely to succeed on the merits. This
               follows from our determination that the Secretary’s actions in
               altering the deadline for mail-in ballots likely violates the Electors
               Clause of Article II, Section 1 of the United States Constitution. The
               analysis is relatively straightforward. By its plain terms, the Electors
               Clause vests the power to determine the manner of selecting electors
               exclusively in the “Legislature” of each state. U.S. Const. art. II, §
               1, cl. 2; McPherson v. Blacker, 146 U.S. 1, 27, 13 S.Ct. 3, 36 L.Ed.
               869 (1892) (“The constitution .... leaves it to the legislature
               exclusively[.]”). And this vested authority is not just the typical
               legislative power exercised pursuant to a state constitution. Rather,
               when a state legislature enacts statutes governing presidential
               elections, it operates “by virtue of a direct grant of authority” under
               the United States Constitution. Bush v. Palm Beach Cnty.
               Canvassing Bd., 531 U.S. 70, 76, 121 S.Ct. 471, 148 L.Ed.2d 366
               (2000). Consequently, only the Minnesota Legislature, and not the
               Secretary, has plenary authority to establish the manner of
               conducting the presidential election in Minnesota.

               Simply put, the Secretary has no power to override the Minnesota
               Legislature. In fact, a legislature’s power in this area is such that it
               “cannot be taken from them or modified” even through “their state
               constitutions.” McPherson, 146 U.S. at 35, 13 S.Ct. 3; see also
               Palm Beach, 531 U.S. at 76–77, 121 S.Ct. 471. Thus, the Secretary’s
               attempt to re-write the laws governing the deadlines for mail-in
               ballots in the 2020 Minnesota presidential election is invalid.
               However well-intentioned and appropriate from a policy perspective
               in the context of a pandemic during a presidential election, it is not
               the province of a state executive official to re-write the state’s
               election code, at least as it pertains to selection of [P]residential
               [E]lectors.

Carson, 978 F.3d at 1059–60.

       62.     Likewise, the U.S. Supreme Court in Coleman v. Miller, 59 S.Ct. 972, 979 (1939)

addressed, in part, addressed whether the Kansas Lieutenant Governor could participate in state

legislative ratification of federal constitutional amendments under Article V because a state

executive officer was not a member of the “state legislature” under Article V. The U.S. Supreme

Court was equally divided on the legal issue:




                                                 19
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 30 of 53




                Second.—The participation of the Lieutenant Governor.—
                Petitioners contend at, in the light of the powers and duties of the
                Lieutenant Governor and his relation to the Senate under the state
                constitution, as construed by the supreme court of the state, the
                Lieutenant Governor was not a part of the ‘legislature’ so that under
                Article V of the Federal Constitution, he could be permitted to have
                a deciding vote on the ratification of the proposed amendment, when
                the senate was equally divided.

                Whether this contention presents a justiciable controversy, or a
                question which is political in its nature and hence not justiciable, is
                a question upon which the Court is equally divided and therefore the
                Court expresses no opinion upon that point.

Coleman, 59 S.Ct. at 979.

       63.      Legal scholars also support the independent state legislature doctrine. Professor

Michael T. Morley wrote “The Intratextual Independent ‘Legislature’ and the Elections Clause”

for Northwestern University Law Review. Ex. N, Michael Morley, The Intratextual Independent

“Legislature” and the Elections Clause, 109 Nw. U. L. Rev. 847 (2015). Among other things,

Professor Morley wrote:

                Many states have delegated substantial authority to regulate federal
                elections to entities other than their institutional legislatures, such as
                independent redistricting commissions empowered to determine the
                boundaries of congressional districts. Article I’s Elections Clause
                and Article II’s Presidential Electors Clause, however, confer
                authority to regulate federal elections specifically upon State
                “legislatures,” rather than granting it to States as a whole. An
                intratextual analysis of the Constitution reveals that the term
                “legislature” is best understood as referring solely to the entity
                within each state comprised of representatives that has the general
                authority to pass laws. Thus, state constitutional provisions or laws
                creating independent redistricting commissions that purport to limit
                a state legislature’s power to draw congressional districts or
                otherwise regulate federal elections violate the Elections Clause.

Ex. N at 847.




                                                   20
        Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 31 of 53




        64.     In his article, Morley cited in two footnotes law review articles in support of the

doctrine and law review articles opposed to the doctrine. The cited law review articles supporting

the independent state legislature doctrine were:

                Walter Clark, The Electoral College and Presidential Suffrage, 65
                U. PA. L. REV. 737, 741 (1917) (“[T]he exercise of such power [to
                regulate presidential elections] is given to the state legislature
                subject to no restriction from the state Constitution.”); Richard D.
                Friedman, Trying to Make Peace with Bush v. Gore, 29 FLA. ST.
                U. L. REV. 811, 835 (2001) (“Suppose, then, that the state
                Constitution forbade felons to vote. If the legislature, operating
                under the authority granted it by Article II rather than by the state
                Constitution, decided that this limitation should not apply in voting
                for [P]residential [E]lectors, the legislative choice should prevail.”);
                James C. Kirby, Jr., limitations on the Power of State Legislatures
                over Presidential Elections, 27 LAW & CONTEMP. PRO. 495, 504
                (1962) (“[S]tate legislatures are limited by constitutional provisions
                for veto, referendum, and initiative in prescribing the manner of
                choosing [P]residential [E]lectors, but... state constitutional
                provisions concerning suffrage qualifications and the manner of
                choosing electors do not limit the substantive terms of legislation.”)

Id. at 869, n. 122.

        65.     The cited law review articles opposed to the independent state legislature doctrine

were:

                See, e.g., Hayward H. Smith, History of the Article II Independent
                State Legislature Doctrine, 29 FLA. ST. U. L. REV. 731, 783-84
                (2001) (arguing that the Founders did not construe the Presidential
                Electors Clause as authorizing state legislatures to act independently
                of state constitutions); see also Richard H. Pildes, Judging “New
                Law” in Election Disputes, 29 FLA. ST. U. L. REV. 691, 727-28
                (2001) (accepting Smith's conclusion that, “as a matter of historical
                practice, state legislatures were not understood at the time to be
                more ‘independent’ by virtue of Article II of the constraints and
                conditions on their power than they were when acting pursuant to
                any other source of authority”); David A. Strauss, Bush v. Gore:
                What Were They Thinking?, 68 U. CHI. L. REV. 737, 748 (2001)
                (“It is far from clear what the relationship is between a state's
                Constitution and the power that a state ‘legislature’ may exercise



                                                   21
        Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 32 of 53




                under Article II, Section 1 to ‘direct’ the ‘manner’ in which electors
                are appointed.”)

Id. at 869, n. 123.

        66.     Professor Morley, in his Law Review Article, did not state that the independent

state legislature doctrine was a frivolous argument. In fact, he appeared to support it.

     II.        3 USC § 15, the Federal Electoral Counting Act, is unconstitutional.

        67.     The Complaint’s principal claim is that 3 USC § 15, the Federal Electoral Counting

Act, is unconstitutional. The Federal Electoral Counting Act authorizes Congress to do more than

count the electoral votes as Article II requires. Rather, the Federal Electoral Counting Act

authorizes Congress to object, debate and reject votes of a State’s Presidential Electors. There has

been no court decision upholding the constitutionality of 3 USC § 15.

        68.     Textualist and structural arguments support that 3 USC § 15 is unconstitutional.

Consistently, the U.S. Supreme Court cases of McPherson (“The constitution .... leaves it to the

legislature exclusively[.]”) and Bush, and the Eighth Circuit decision in Carson support that 3 USC

§ 15 is unconstitutional as violating the state legislatures’ Article II prerogatives over Presidential

Electors. Vasan Kesavan, in his law review article “Is the Electoral Count Act Unconstitutional?”

argues that 3 USC § 15 is unconstitutional. Ex. G, Vasen Kesavan, Is the Electoral Count Act

Unconstitutional, 80 N.C. L. Rev. 1653 (2002).

        69.     In his North Carolina law review article, Kesavan relies on the history of the

electoral college and legal authorities, particularly Article II of the U.S. Constitution, to argue that

3 USC § 15, specifically, is unconstitutional. See generally Ex. G. The Complaint and Motion for

Preliminary Injunction’s legal theories are consistent with and rely upon the law review article’s

historical analysis and textualist and structuralist arguments that 3 USC § 15 is unconstitutional.

        70.     Kesavan’s law review article, attached as Exhibit G, at pages 1663 through 1678



                                                  22
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 33 of 53




covers the history of Article II and the Electoral Count as follows:

 I. The History of the Electoral Count                                 1663

 A. Congressional Efforts to Regulate Presidential                     1664
 Election and the Electoral Count
 1. Act of March 1, 1792                                               1664

 2. The Grand Committee Bill of 1800                                   1669

 3. The Twenty-second Joint Rule of 1865                               1675

 4. The Electoral Count Act of 1887                                    1677



       71.     Kesavan’s law review article at pages 1679 through 1693 covers the problems with

the Electoral Count as follows:

 B. The Problems of the Electoral Count

 1. The Massachusetts Incident of 1809                                 1679

 2. The Indiana Incident of 1817                                       1680

 3. The Missouri Incident of 1821                                      1681

 4. The Postmaster and Michigan Incidents of 1837                      1683

 5. The Wisconsin Incident of 1857                                     1685

 6. The Greeley Incident and the Other Incidents of 1873               1687

 7. The Hayes-Tilden Incident of 1877                                  1688

 8. The Hawaii Incident of 1961                                        1691

 9. The Bailey Incident of 1969                                        1692



       72.     Kesavan’s law review article at pages 1694 through 1758 present the texualist

argument why the Electoral Count Act, 3 U.S.C. § 15, is unconstitutional as follows:



                                                23
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 34 of 53




 II. The Argument Against the Constitutionality of           1694
 the Electoral Count Act
 A. The Textual Argument                                     1696

 1. Some Basics: Who, What, When, and Where?                 1696

 a. Who Is the Presiding Officer of                          1696
 the Electoral Count?
 b. Who Opens the Electoral Certificates                     1701
 and Counts the Electoral Votes?
 c. What Is Counting and What Is To Be Counted?              1711

 d. When Is the Counting Done?                               1717

 e. Where Is the Counting Done?                              1720

 2. Where Is the Font of Power?                              1729

 a. The Necessary and Proper Clause                          1731

 b. The Electoral College Clauses                            1743

 c. Textual Arguments from Negative Implication              1747

 3. The Intratextual Argument                                1748

 a. The Times, Places, and Manner Clause                     1749

 b. The House Judging Clause                                 1752

 4. Conclusions                                              1758



       73.    Kesavan’s law review article at pages 1759 through 1793 present the structuralist

argument why the Electoral Count Act, 3 U.S.C. § 15, is unconstitutional as follows:

 B. The Structural Argument

 1. Five Principles of Presidential Election                    1759

 a. The Anti-Senate Principle                                   1759

 b. The Anti-Congress Principle                                 1764



                                               24
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 35 of 53




 c. The Anti-President Principle                                 1767

 d. The Pro-States and Pro-State Legislatures Principle          1769

 e. The Pro-Electors Principle                                   1774

 2. Principles of Rule-Making and Law-Making                     1779

 a. The Anti-Binding Principle of Rule-Making                    1779

 b. The Chadha Principle of Law-Making                           1787

 3. Conclusions                                                  1793



       74.     Much of the legal analysis in the Complaint and Motion for the Preliminary

Injunction for this case followed the Kesavan’s arguments in his law review article.

   III.       Under Rule 65, the Plaintiffs proposed an appropriate declaratory judgment
and related injunction that Congress not count the votes of Presidential Electors who did not
have state legislative approval—which is less judicially intrusive than other remedies the
Court might choose.

       75.     The Complaint and Motion for Preliminary Injunction proposed a prospective

equitable remedy of Congress of not counting the votes of Presidential Electors who did not have

state legislative post-election certification. Rule 65(d) of the Rules of Civil Procedure requires

that the scope of an injunction be carefully drafted by the Court—not by the parties:

                      (1) Contents. Every order granting an injunction…must:
                             (A) state the reasons why it issued;
                             (B) state its terms specifically; and
                             (C) describe in reasonable detail—and not by
                             referring to the complaint or other document—the
                             acts restrained or required.

USCS Fed Rules Civ. Proc. R. 65 (2021).

       76.     The Complaint and Motion for Preliminary Injunction proposed a narrowly tailored

remedy acknowledging two facts: (1) A state legislature, having sole plenary authority under



                                                25
         Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 36 of 53




Article II regarding Presidential Electors, is not subject to a court’s injunction; and (2) A state

legislature, having plenary authority under Article II regarding Presidential Electors, may choose

not to certify Presidential Electors even though it has an Article II constitutional duty to do so.

         77.   Based on these acknowledgements, the Complaint and Motion for Preliminary

Injunction tailored the requested relief toward satisfaction of Rule 65(d). The rationale was that

Congress not counting the votes of non-legislatively certified Presidential Electors is a lot less

judicially intrusive than a declaratory judgment or injunction against a state legislature to hold an

approval vote on Presidential Electors. But, of course, at all times, the Court was free under Rule

65(d) to tailor its own remedy in the case of the Plaintiffs prevailing.

    IV.        The Plaintiffs’ constitutional arguments were supported by the text and
structure of the Constitution.

         78.   The Plaintiffs’ constitutional arguments in the Complaint and Motion for

Preliminary Injunction were supported by the text and structure of the Constitution. As mentioned

above, the following cases support Plaintiffs’ textual and structural arguments that the state

legislatures have plenary authority regarding Presidential Electors: McPherson, 146 U.S. at 27

(“The constitution .... leaves it to the legislature exclusively[.]”); Bush, 531 U.S. at 76; and Carson.

Additionally, the dissenting opinion in Arizona State Legislature, 135 S.Ct. at 2686 supports the

independent state legislature doctrine applying in an Article II context for the reasons provided

above.

         A.    Legal standards for challenging Congress’ constitutional authority.

         79.   Two legal standards cover cases challenging Congress’ constitutional authority to

enact statutes. The first legal standard is that Congress can only enact laws which are

constitutionally authorized. This legal standard applies when the party claims an Act of Congress

is not constitutionally authorized by one of the powers delegated to Congress in Article I of the



                                                  26
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 37 of 53




Constitution. See, e.g., Perez v. United States, 402 U.S. 146 (1971); McCulloch v. Maryland, 17

U.S. 316 (1819).

       80.       The second legal standard is that Congress cannot enact laws which violate state

sovereignty preserved in the Constitution. This legal standard applies when the party claims an

Act of Congress invades the province of state sovereignty granted by an express constitutional

provision or reserved by the Tenth Amendment. “If a power is delegated to Congress in the

Constitution, the Tenth Amendment expressly disclaims any reservation of that power to the

States; if a power is an attribute of state sovereignty reserved by the Tenth Amendment, it is

necessarily a power the Constitution has not conferred on Congress.” New York v. U.S., 505 U.S.

144, 156 (1992) (citations omitted). It is in this sense that the Tenth Amendment “states but a

truism that all is retained which has not been surrendered.” United States v. Darby, 312 U.S. 100,

124 (1941).

       81.       Plaintiffs asserted that the 3 U.S.C. § 15 is both constitutionally unauthorized and

invades each respective state legislature’s power to certify Presidential votes and Presidential

Electors granted by Article II and reserved by the Tenth Amendment:

                 …the two Houses [of Congress] concurrently may reject the vote or
                 votes when they agree that such vote or votes have not been so
                 regularly given by electors whose appointment has been so
                 certified…

3 U.S.C. § 15.

       82.       Because Article II grants the state legislature the sole and plenary power to direct

the appointment of Presidential Electors, Congress has no constitutional authority to enact 3 U.S.C.

§ 15 depriving the state legislature of the constitutionally-granted authority to approve the

Presidential Electors. Second, 3 U.S.C. § 15 authorizes the “two Houses” to invade the state

legislatures’ sole power to appoint Presidential Electors by allowing individual congresspersons



                                                  27
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 38 of 53




to object to a State’s Presidential Electors and allowing Congress to actually reject a State’s

Presidential Electors.

        B.     The textualist argument supports that the state legislatures, not Congress, nor
state executive branch officials, must approve Presidential Electors.

       83.      The textualist argument in support of the state legislature’s plenary authority over

approval of Presidential Electors is based on the following one sentence in Article II of the U.S.

Constitution:

                He shall hold his office during the term of four years, and, together
                with the Vice President, chosen for the same term, be elected, as
                follows: Each state shall appoint, in such manner as the Legislature
                thereof may direct, a number of electors, equal to the whole number
                of Senators and Representatives to which the State may be entitled
                in the Congress: but no Senator or Representative, or person holding
                an office of trust or profit under the United States, shall be appointed
                an elector.

       84.      The key clause empowering state legislatures to “appoint” Presidential Electors is

“in such manner as the Legislature thereof may direct.” The Plaintiffs claimed, based on this

clause, that approval of Presidential votes and approval of Presidential Electors are exclusively

state legislative decisions. In turn, the Plaintiffs claimed that 3 U.S.C. § 15 and related laws

encroaching, every four years, these state legislative prerogatives are unconstitutional.

       85.      The plain meaning of the text is consistent with Plaintiffs’ arguments. The

constitutional phrase is an imperative: the state legislatures has the power to direct the appointment

of Presidential Electors. The “state” appoints the Presidential Electors and “the legislature may

“direct” the “manner” of the appointment.

       86.      The sentence phrase “as follows” provides specific directions on how the President

is elected. This imperative sentence is an instruction to all governmental actors identified to be

empowered in certain, specific ways—Vice President, U.S Congress, Presidential Electors, states




                                                  28
        Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 39 of 53




and state legislatures—and to those not identified and not empowered—Governors, other state

executive officials, federal judiciary and state judiciaries. Consistently, the constitutional text

requires that, every four years, “the legislature” may “direct” the “manner” of appointing of the

Presidential Electors. Plaintiffs claim that it is this aspect of the constitutional text that is violated

when the challenged federal and state laws legally preclude state legislative approval of

Presidential votes and of Presidential Electors. Plaintiffs claim that, every four years, “the

legislature must be involved in such approvals so that it may “direct” the “manner” of

“appoint[ing]” of the Presidential Electors—as the constitutional imperative sentence requires.”

        87.     The challenged laws requiring Congressional and state executive approval of

Presidential Electors, currently considered as having full legal force and effect, have the legal

consequence that the state legislatures, every four years, “may” NOT “direct” the “manner” of

“appointing” the Presidential Electors. Again, the state legislatures, not Congress nor the state

executive branch officials, have the constitutional prerogative to approve Presidential Electors.

        C.      The textual argument supports that 3 U.S.C. § 15 is unconstitutional.

        88.     Under textualism, the Constitution’s text supports the unconstitutionality of 3

U.S.C. § 15 because it fails to guarantee voter’s rights to their respective states’ approvals of

Presidential votes and of Presidential Electors to vote for President and Vice President. Congress

neither has express constitutional authority nor implied constitutional authority to enact 3 U.S.C.

§ 15.

        89.     Congress has no express constitutional authority to enact 3 U.S.C. § 15 which

regulates state appointment of Presidential Electors and counting Presidential Elector votes to elect

a President and Vice President. Article II puts state appointment of Presidential Electors in the

exclusive hands of the state legislatures every four years, “[e]ach state shall appoint, in such




                                                   29
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 40 of 53




manner as the Legislature thereof may direct.” By contrast, Article II lacks the express grant of

authority to Congress found in Article I’s Elections Clause for Congressional elections:

                The Times, Places and Manner of holding Elections for Senators and
                Representatives, shall be prescribed in each State by the Legislature
                thereof; but the Congress may at any time by Law make or alter such
                Regulations, except as to the Places of chusing Senators.

        90.     Article I thus grants great power to Congress with respect to the elections of

congressional representatives and senators – i.e., the Constitution provides a power to Congress

“to make or alter such [state] Regulations.” However, this Constitutionally-conferred power to

Congress is absent in Article II.

        91.     Similarly, Article I, section 5 also establishes that Congress shall be the judge of

the elections of its own members: “Each House shall be the judge of the elections, returns and

qualifications of its own members…” Article II lacks a similar clause empowering Congress to be

the “judge” of state appointment of Presidential Electors.

        92.     Further, Article II excludes the Senate from any role in the Presidential election

process. Article II does not authorize Congress to include the Senate in the Presidential election

process under 3 U.S.C. § 15. Apparently, the House included the Senate in 3 U.S.C. § 15, contrary

to Article II, in order to convince the Senate to pass the bill into law.

        93.     Lacking express constitutional authority in Article II’s imperative sentence

regarding Presidential elections, the only alternative for Congressional authority is an implied

constitutional authority. However, such implied authority is also lacking. The only candidates for

the government’s implied constitutional authority would be Article I’s Necessary and Proper

Clause and Article II itself.

        94.     As to the Necessary and Proper Clause, “Congress possesses only limited powers;

the States and the people retain the remainder. The States have broad authority to enact legislation



                                                  30
        Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 41 of 53




for the public good—what we have often called a ‘police power.’” Bond v. U.S., 134 S.Ct. 2077,

2086 (2014). Congress, by contrast, has no such general authority and “can exercise only the

powers granted to it,” McCulloch, 17 U.S. at 405, including the power to make “all Laws which

shall be necessary and proper for carrying into Execution” the enumerated powers, U.S. Const.,

Art. I, § 8, cl. 18. “Of course, as Chief Justice Marshall stated, a federal statute, in addition to

being authorized by Art. I, § 8, must also “not [be] prohibited” by the Constitution.” U.S. v.

Comstock, 130 S.Ct. 1949, 1957 (2010), quoting McCulloch, supra, at 421.

        95.    Any implied Congressional authority under the Necessary and Proper Clause does

not apply to Article II and Presidential elections. The Necessary and Proper Clause provides that

Congress shall have power “[t]o make all Laws which shall be necessary and proper for carrying

into Execution the foregoing Powers, and all other Powers vested by this Constitution in the

Government of the United States, or in any Department or Officer thereof.” However, the

Necessary and Proper Clause reveals that there are three prongs of power. Under the Clause,

Congress has power for carrying into execution (1) “the foregoing Powers,” (2) “all other Powers

vested by this Constitution in the Government of the United States,” and (3) “all other Powers

vested by this Constitution... in any Department or Officer thereof.” None of these prongs support

the constitutionality of 3 U.S.C. § 15.

        96.    First, the phrase “foregoing Powers” refers to the enumerated powers of Article I.

None of the enumerated Congressional powers in Article I cover the appointment of and voting by

Presidential Electors - which is covered by Article II. The “foregoing powers” requirement is not

satisfied.

        97.    Second, the phrase “all other Powers vested by this Constitution in the Government

of the United States” does not apply. The text of Article II’s imperative sentence regarding




                                                31
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 42 of 53




Presidential elections does not employ the word “power” over the appointment of Presidential

Electors and give it to Congress. Article II gives that power to the state legislatures instead. In

other words, Article II’s imperative sentence regarding Presidential elections does not vest an

implied “power” in Congress over state legislatures’ express power to determine the manner of

appointment of Presidential Electors every four years, including the approval of Presidential

Electors. Therefore, the phrase “all other Powers vested by this Constitution in the Government of

the United States” is not satisfied.

        98.     Third, the phrase “all other Powers vested by this Constitution ... in any Department

or Officer thereof” does not include Congress or Congressional members. For the purposes of this

phrase, Congress is not a Department of the United States or officer of the United States. Similarly,

members of Congress are not Departments of the United States or officers of the United States. In

fact, Congressional members are not subject to impeachment by the House of Representatives and

conviction by the Senate because they are not “civil Officers of the United States.” See U.S. Const.,

art. II, § 4 (“The President, Vice President, and all civil Officers of the United States, shall be

removed from Office on Impeachment for, and Conviction of, Treason, Bribery, or other high

Crimes and Misdemeanors.”). Furthermore, the Ineligibility Clause of Article I, Section 6 provides

that “no Person holding any Office under the United States, shall be a Member of either House

during his Continuance in Office.” So, the phrase “all other Powers vested by this Constitution...

in any Department or Officer thereof” is not satisfied.

        99.     Article II itself also fails to support a constitutional authority for Congress to enact

3 U.S.C. § 15. Article II states that it is the state legislatures’ exclusive constitutional prerogative

to determine the state’s appointment of Presidential Electors, including approval of the Presidential

Electors to vote for President and Vice President. Article II’s imperative sentence regarding




                                                  32
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 43 of 53




Presidential elections and the Twelfth Amendment do not grant Congress any “power” over the

state legislatures’ constitutional prerogatives over Presidential Electors. Instead, these

constitutional texts define a very limited and specific role for the Vice President, U.S. Senate and

U.S. House of Representatives.

       100.    For example, Congress’ enactment of 3 U.S.C. § 15, creating a process for

Congressional objections to reject a State’s Presidential Elector votes, goes far beyond the

constitutionally-prescribed roles for Vice President, U.S. Senate and the U.S. House of

Representatives in Article II and the Twelfth Amendment. In violation of Article II, 3 U.S.C. § 15

sets up a process for Congress to object and reject Presidential Elector votes—which is more than

just counting the legislatively-approved Presidential Electors:

               Upon such reading of any such certificate or paper, the President of
               the Senate shall call for objections, if any. Every objection shall be
               made in writing, and shall clearly and concisely, and without
               argument, the ground thereof, and shall be signed by at least one
               Senator and one Member of the House of Representatives before the
               same shall be received. When all objections so made to any vote or
               paper from shall have been received and read, the Senate shall
               thereupon withdraw, and such objections shall be submitted to the
               Senate for its decision; and the Speaker of the House of
               Representatives shall, in like manner, submit such objections to the
               House of Representatives for its decision; and no electoral vote or
               votes from any State which shall have been regularly given by
               electors whose appointment has been lawfully certified to according
               to section 6 of this title from which but one return has been received
               shall be rejected, but the two Houses concurrently may reject the
               vote or votes when they agree that such vote or votes have not been
               so regularly given by electors whose appointment has been so
               certified.

3 U.S.C. § 15 (emphasis added).

       101.    Congress’ statutory enactment of this process for objecting-and-rejecting a State’s

Presidential Electors is inconsistent with Article II and any implied constitutional authority

thereunder.



                                                33
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 44 of 53




       102.      Additionally, there is a textualist argument based on the negative implication. When

the Constitution provides Congressional power regarding the Presidency, it says so—twice. First,

Article II, Section 1, Clause 4 which provides that “[t]he Congress may determine the Time of

chusing the Electors, and the Day on which they shall give their Votes; which Day shall be the

same throughout the United States.” Second, the Presidential Succession Clause of Article II

provides that:

                 In Case of the Removal of the President from Office, or of his Death,
                 Resignation, or Inability to discharge the Powers and Duties of the
                 said Office, the Same shall devolve on the Vice President, and the
                 Congress may by Law provide for the Case of Removal, Death,
                 Resignation or Inability, both of the President and Vice President,
                 declaring what Officer shall then act as President, and such Officer
                 shall act accordingly, until the Disability be removed, or a President
                 shall be elected.

       103.      In both of these instances, the Constitution provides Congress with express

authority over a limited, narrowly-prescribed aspect of the Presidency. By negative implication,

Article II’s imperative sentence regarding Presidential elections and selection of Presidential

Electors every four years does not provide implied constitutional authority for Congress to object-

and-reject the state legislatures’ approvals of Presidential votes and of Presidential Electors.

       104.      Finally, the text of the Constitution also provides an intertextual argument. When

the Constitution provides a Congressional role in election, the Constitution says so. First, Article

I’s Elections Clause provides that “[t]he Times, Places and Manner of holding Elections for

Senators and Representatives shall be prescribed in each State by the Legislature thereof; but the

Congress may at any time by Law make or alter such Regulations, except as to the Places of

chusing Senators.” Second, The House Judging Clause provides that “[e]ach House shall be the

Judge of the Elections, Returns and Qualifications of its own Members.” In both instances, the

Constitution provides Congress with express constitutional authority regarding elections involving



                                                  34
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 45 of 53




Congress. However, regarding Presidential Electors, there is constitutional silence—no express

power is granted to Congress—because Article II empowers the state legislatures, exclusively, to

govern the states’ appointments of Presidential Electors.

       D.      Structuralist arguments also support that 3 U.S.C. § 15 is unconstitutional.

       105.    The interpretivist’s structuralist arguments also support the unconstitutionality of 3

U.S.C. § 15. See, generally, Ex. G at 1759-1793. Under this approach, interpretation requires

drawing inferences from the design and structure of the Constitution:

               Another mode of constitutional interpretation draws inferences from
               the design of the Constitution: the relationships among the three
               branches of the federal government (commonly called separation of
               powers); the relationship between the federal and state governments
               (known as federalism); and the relationship between the government
               and the people.

Ex. O, Brandon J. Murrill, Modes of Constitutional Interpretation, Congressional Research

Service (Mar. 15, 2018) at 2.

       106.    The structure of Article II is to empower the state legislatures, not Congress or the

state’s Governors, to appoint the Presidential Electors. 3 U.S.C. § 15 violates Article II’s structure

because 3 U.S.C. § 15 empowers Congress and the state’s Governors in the Presidential Elector

process—excluding the state legislatures from the Presidential Elector approval process.

       107.    The structure of the Article II for Presidential elections solely empowers state

legislatures and not Congress, its members nor state Governors. Article II’s imperative sentence

regarding Presidential elections puts the state legislatures in exclusive control of a state’s

appointment of Presidential Electors. The state legislatures, who enact the state elections law

applicable to federal elections, are identified to choose the manner of appointment of the

Presidential Electors.




                                                 35
        Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 46 of 53




        108.   Under Article II, Congress and the Governors are to have no substantive role in the

procedures of approving Presidential Electors to vote for President and Vice President. Under

Article II, the Federal Defendants are just there to count the Presidential Electors’ votes of the

Presidential Electors who have received state legislative certification; 3 U.S.C. § 15 and related

federal law authorizing Congress to object and reject a State’s Presidential Elector votes violate

Article II.

        1)     The rejection of a role for Congress under Article II.

        109.   The Constitution mistrusts Congress in Presidential elections. This is the anti-

Congress/anti-Senate principles of Article II. Congress is to have a limited, narrowly-prescribed

role in Presidential elections. Congress is not to interfere with the state legislature directing the

appointment of Presidential Electors. Congress is not trusted in Article II.

        110.   First, Article II’s electoral college method of selecting a President and Vice

President is a rejection of Congressional decision-making. The Constitution replaced the Articles

of Confederation which authorized Congress to elect a President of the United States in Congress

Assembled—parliamentary style. Under the Articles of Confederation, John Hanson was the first

President of the United States in Congress Assembled and served from November 5, 1781 to

November 4, 1782. The Constitution replaced that parliamentary system with the Electoral College

in Article II which gives Congress no role in selecting the President.

        111.   Alexander Hamilton in Federalist Papers, No. 68, on “The Mode of Electing the

President” (1788) was concerned about Congress’ “sinister bias”:

               No senator, representative, or other person holding a place of trust
               or profit under the United States, can be of the numbers of the
               electors. Thus without corrupting the body of the people, the
               immediate agents in the election will at least enter upon the task free
               from any sinister bias.”




                                                 36
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 47 of 53




Ex. P, The Mode of Electing the President.

       112.    Similarly, Joseph Story in his Commentaries on the Constitution (1833) stated that

Article II was to protect against Congressional dangers of cabal, intrigue and corruption and

against pre-existing bodies being tampered with beforehand to prostitute their vote:

               Assuming that the choice ought not to be confined to the national
               legislature, there remained various other modes, by which it might
               be effected; by the people directly; by the state legislatures, or by
               electors, chosen by the one, or the other. The latter mode was
               deemed most advisable; and the reasoning by which it was
               supported, was to the following effect: …The same circumstances
               would naturally lessen the dangers of cabal, intrigue and corruption,
               especially if congress, should, as they undoubtedly would, prescribe
               the same day for the choice of electors, and for giving their votes
               throughout the United States. The scheme, indeed, presents every
               reasonable guard against these fatal evils to republican
               governments. The appointment of the president is not to depend
               upon any pre-existing body of Men, who might be tampered with
               beforehand to prostitute their votes, but is delegated to persons
               chosen by the immediate act of the people, for that sole and
               temporary purpose.

Ex. Q, Commentaries on the Constitution at Sec. 1451.

       113.    Second, the Senate was to have no role in the selection of the President whatsoever.

In Federalist No. 66, Alexander Hamilton explained that the House received powers related to

Presidential elections in the event of a candidate does not receive a majority of the votes of the

Presidential electors because the Senate received other powers:

               [T]o secure the equilibrium of the national House of
               Representatives, the plan of the convention has provided in its favor
               several important counterpoises to the additional authorities to be
               conferred upon the Senate. The exclusive privilege of originating
               money bills will belong to the House of Representatives. The same
               house will possess the sole right of instituting impeachments; is not
               this a complete counterbalance to that of determining them? The
               same house will be the umpire in all elections of the President which
               do not unite the suffrages of a majority of the whole number of
               electors; a case which it cannot be doubted will sometimes, if not




                                                37
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 48 of 53




               frequently, happen. The constant possibility of the thing must be a
               fruitful source of influence to that body.

Ex. R, Federalist No. 66.

       114.    St. George Tucker, in his “American Blackstone,” explained the rationale for

excluding the Senate from the Presidential election process:

               [The Senate’s] exclusion from any participation in the election of a
               president, is certainly founded upon the wisest policy: being
               associated with him in the exercise of his most important powers,
               and being chosen for a much longer period than the representatives,
               the presumption of undue influence, where the contest might be
               between a president in office, and any other person, would be
               altogether unavoidable.

See St. George Tucker, Blackstone’s Commentaries with notes of reference to the Constitution and

Laws of the Federal Government of the United States and of the Commonwealth of Virginia at

328 (1803).

       115.    Notably, one of the reasons the House passed 3 U.S.C. § 15 to incorporate the

Senate into Presidential elections, contrary to Article II, was to get 3 U.S.C. § 15 enacted – i.e.,

the Senate would not adopt 3 U.S.C. §15 unless the Senate received some power under the Act.

       116.    Third, Article II’s Elector Incompatibility Clause, stating that “no Senator or

Representative, or Person holding an Office or Trust of Profit under the United States, shall be

appointed as an Elector,” is a rejection of Congressional decision-making. The relevant purpose

of the Elector Incompatibility Clause is to absolutely separate the Presidential Electors from

Congress. The Presidential Electors are to be independent from Congress. Joseph Story stated that

this Elector Incompatibility Clause was intended to preclude Congressional members from

exerting official influence on the electoral college and to avoid any Congressional bias or

impartiality on the electoral college:




                                                38
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 49 of 53




               In respect to persons holding office, it is reasonable to suppose, that
               their partialities would all be in favour of the reelection of the actual
               incumbent, and they might have strong inducements to exert their
               official influence in the electoral college. In respect to senators and
               representatives, there is this additional reason for excluding them,
               that they would be already committed by their vote in the electoral
               college; and, thus, if there should be no election by the people, they
               could not bring to the final vote either the impartiality, or the
               independence, which the theory of the Constitution requires.

Ex. Q Sec. 1467.

       117.    One cannot imagine any greater influence than the power to reject electors.

       2)      The rejection of a role for State Governors under Article II.

       118.    The Constitution mistrusts Governors and state executive branch officials in

Presidential elections. The state’s executive branch officials are to have no role in Presidential

selection. Article II’s electoral college method of selecting a President and Vice President

empowers the state legislatures, not the state’s executive branch officials.

       119.    First, the Eighth Circuit recently held under Article II that a state executive branch

official cannot take away a state legislature’s power over Presidential elections:

               Simply put, the Secretary has no power to override the Minnesota
               Legislature. In fact, a legislature's power in this area is such that it
               “cannot be taken from them or modified” even through “their state
               constitutions.” McPherson, 146 U.S. at 35, 13 S.Ct. 3; see also Palm
               Beach, 531 U.S. at 76–77, 121 S.Ct. 471. Thus, the Secretary's
               attempt to re-write the laws governing the deadlines for mail-in
               ballots in the 2020 Minnesota presidential election is invalid.
               However well-intentioned and appropriate from a policy perspective
               in the context of a pandemic during a presidential election, it is not
               the province of a state executive official to re-write the state's
               election code, at least as it pertains to selection of [P]residential
               [E]lectors.

Carson, 978 F.3d at1059–60.

       120.    Second, Article II’s imperative sentence regarding Presidential elections specifies

“state legislatures”—not Governors nor “state executives”—to have the power over the



                                                  39
           Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 50 of 53




appointment of Electors: “Each State shall appoint, in such Manner as the Legislature thereof may

direct, a Number of Electors, equal to the whole Number of Senators and Representatives to which

the State may be entitled in the Congress .…”

           121.   Thus, one of the purposes of Article II’s imperative sentence regarding Presidential

elections was to exclude the states’ Governors from having a role in Presidential elections—

including approving the Presidential Electors.

           122.   Third, the Electors Clause specifies that the Presidential Electors are to vote in their

states and the Vice President and Congress, not the State’s Governors, would open and count the

Presidential Electors’ ballots for President and Vice President:

                  The Electors shall meet in their respective States, and vote by Ballot
                  for two Persons, of whom one at least shall not be an Inhabitant of
                  the same State with themselves. And they shall make a List of all
                  the Persons voted for, and of the Number of Votes for each; which
                  List they shall sign and certify, and transmit sealed to the Seat of the
                  Government of the United States, directed to the President of the
                  Senate. The President of the Senate shall, in the Presence of the
                  Senate and House of Representatives, open all the Certificates, and
                  the Votes shall then be counted.

           123.   One of the purposes of the Electors Clause was also to exclude the states’

Governors from having a role in approving, opening and counting the Presidential Electors’

ballots.

       3)         Article II grants sole power to state legislatures in selecting Presidential
Electors.

           124.   The Constitution trusts state legislatures in Presidential elections. The state

legislatures, not Congress nor the states’ Governors, are to direct the selection of Presidential

Electors. Article II trusts state legislatures to choose Presidential Electors—even trusting them to

directly elect them as was done by some state in the 1800’s. See, e.g., Ex. S, Georgia Constitution

of 1798, Art. IV, § 2 at 12.



                                                    40
       Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 51 of 53




       125.    First, Article II’s imperative sentence regarding Presidential elections empowers

“state legislatures”—not Congress, nor the States’ executives—to have the power over the

appointment of Presidential Electors:

               He shall hold his office during the term of four years, and, together
               with the Vice President, chosen for the same term, be elected, as
               follows: Each State shall appoint, in such Manner as the Legislature
               thereof may direct, a Number of Electors, equal to the whole
               Number of Senators and Representatives to which the State may be
               entitled in the Congress…

Thus, one of the other purposes of Article II’s imperative sentence regarding Presidential elections

was to empower state legislatures to appoint the Presidential Electors.

       126.    Second, the Electors Clause specifies that the Presidential Electors are to vote in

their states and specifies the Vice President and Congress will have limited, defined roles of

opening and counting the Presidential Electors’ ballots for the election of President and Vice

President:

               The Electors shall meet in their respective States, and vote by Ballot
               for two Persons, of whom one at least shall not be an Inhabitant of
               the same State with themselves. And they shall make a List of all
               the Persons voted for, and of the Number of Votes for each; which
               List they shall sign and certify, and transmit sealed to the Seat of the
               Government of the United States, directed to the President of the
               Senate. The President of the Senate shall, in the Presence of the
               Senate and House of Representatives, open all the Certificates, and
               the Votes shall then be counted.

       127.    One of the purposes of the Electors Clause was to limit and define the Vice

President’s and Congress’ role in the Electoral College process to ensure that the state legislature,

not Congress, would have the exclusive power to appoint the Presidential Electors.

       4)      Conclusion.

       128.    Structuralist arguments based on Article II support the unconstitutionality of 3

U.S.C. § 15. Article II contains an anti-Congress/anti-Senate principle, an anti-Governors principle



                                                 41
        Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 52 of 53




and a pro-state legislature principle. The structure of Article II is to empower the state legislatures,

not Congress nor the Governors (or state executive branch officials), to appoint or approve the

Presidential Electors. 3 U.S.C. § 15 violate Article II’s structure because it empowers Congress,

unconstitutionally including the Senate, and the state’s executives in the Presidential Elector

approval and counting process—every four years, cancelling the state legislatures out of the

Presidential Elector approval process and the subsequent counting process.

        129.    As set forth above, Plaintiffs’ legal arguments which I developed were based in fact

and law to challenge the Federal Electoral Counting Act, 3 USC § 15 as unconstitutional as well

as state statutes Ariz. Rev. Stat. § 16-212 (B), Ga. Code Ann. § 21-2-499 (B), Mich. Comp. Laws.

§ 168.46, Wis. Stat. § 7.70 (5) (b) and 25 Pa. Cons. Stat. § 3166 which impermissibly delegate

post-election certification, perpetually and in a wholesale fashion, to state executive branch

officials.

        130.    To encapsulate the foregoing declaration, I filed the Complaint and Motion for

Preliminary Injunction for this case in good faith based on my research that there was a meritorious

claim supported by well-developed legal theories. In addition, Plaintiffs had standing to file this

lawsuit also based on well-developed legal theories. Moreover, this Court had personal jurisdiction

over the Defendants under well-developed legal theories which are still an “open question” in the

D.C. Circuit as this Court recognized only 14 months ago. Finally, all but two Defendants were

served with the Complaint prior to the Court’s issuance of its January 4, 2021 Order. I conducted

extensive research into the legal theories advanced before the Complaint was filed to ensure I could

stand by the arguments that were made. I take my role as an office of this Court seriously.




                                                  42
Case 1:20-cv-03791-JEB Document 22-1 Filed 02/05/21 Page 53 of 53
